Daniels v Donohue (2016 NY Slip Op 02049)





Daniels v Donohue


2016 NY Slip Op 02049


Decided on March 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2013-10750
 (Index No. 10399/12)

[*1]Marilyn Daniels, appellant, 
vRachel Donohue, etc., et al., respondents.


Marilyn Daniels, Brooklyn, NY, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York, NY (Elizabeth I. Freedman and Susan Paulson of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for fraud, the plaintiff appeals from an order of the Supreme Court, Kings County (Landicino, J.), dated July 5, 2013, which granted the defendants' motion pursuant to CPLR 3211(a) to dismiss the amended complaint and denied, as academic, her cross motion, inter alia, for leave to file a late notice of claim.
ORDERED that the appeal is dismissed, with costs, for failure to perfect the same in accordance with the CPLR and the rules of this Court (see CPLR 5528[a][5]; 22 NYCRR 670.10-b[c][1]).
"An appellant who perfects an appeal by using the appendix method must file an appendix that contains all the relevant portions of the record in order to enable the court to render an informed decision on the merits of the appeal" (Matter of Passalacqua, 31 AD3d 648, 648 [internal quotation marks omitted]; see Cohen v 1651 Carroll Realty Corp., 23 AD3d 603; Lucadamo v Bridge To Life, Inc., 12 AD3d 422). Here, the appellant failed to provide this Court with an appendix containing copies of the pleadings, the motion papers, and all of the affidavits and exhibits necessary to review the order appealed from. Accordingly, the appeal must be dismissed.
LEVENTHAL, J.P., DICKERSON, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court